 In the Matter of BELD.ING HOSIERY MILLS, INC.andAMERICAN FEDER-ATION OF HOSIERY WORKERS, BRANCH No. 97 and BELDING UNION OFHOSIERY WORKERS, LOCAL No. 215, FEDERATED INDUSTRIAL UNIONCase No. C-1427.-Decided February 19, 1940HosieryManufacturing Industry-Settlement:stipulation providing for set-tlement of 8 (1) and 8(2) portion of case, including disestablishment of andabrogation of contract with company-dominated union ; hearingcontinued as to8 (3) allegations of complaint-Order: entered on stipulation-Discriini:notion:no findings made nor order issued relatingto allegationsof, in view of noexceptions filed and compliancewith Trial Examiner's recommendations.Mr. Earl R. Cross,for the Board.Warner, Norcross & Judd,byMr. George S. Norcross,of GrandRapids, Mich., for the respondent.Mr. Kelsey G. Smith,of Grand Rapids, Mich., for the Union.-Mr. Frederick R. Levinstone,of counselto the Board.DECISIONANDORDERSTATEMENT OF THE CASE.Upon charges 'and amended charges filed by American FederationofHosieryWorkers,, Branch No. 97, herein called the Union, theNational Labor Relations Board, herein called the Board, by FrankH. Bowen, Regional Director for "the Seventh Region (Detroit, Michi-gan), issued a complaint dated July 28, 1939, against. Belding HosieryMills, Inc., herein called the respondent, alleging that the respondenthad engaged in and was engaging in unfair labor practices -affectingcommerce within the meaning of Section 8 (1), (2), and (3) andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449,_ herein called the Act.ith respect to the unfair labor practices the complaint alleged,in substance, (1) that during the period from May 1935 to, July 28,1939, the respondent, through its officers and agents, urged, persuaded,and warned its employees to refrain from becoming members of theUnion; threatened said employees with discharge and other reprisalsif they became or remained members thereof; initiated and solicitedindividual bargaining with its employees concerning wages, hours,20 N. L.R. B., No. 59.578 BELDING HOSTELRY MILLS, INC'ORPORAT'ED579and other terms and conditions of employment; kept under surveil-lance the meetings and meeting places of union members; and, in-various other whys, evinced-hostility toward the Union; (2) that onor about August 13, 1938, the respondent, through its officers, agents,and persons acting in its behalf, dominated and interfered with theformation and administration of the Belding Hosiery Employees''Association, later known as the Belding Union of Hosiery Workers,Local No. 215, Federated Industrial Union, herein called the Inde-pendent; that the respondent, by its officers and agents, on or aboutFebruary 7, 1939, signed an agreement with the Independent by theterms of which persons employed in the respondent's plant were re-quired to become members of the Independent as a condition of em-ployment; (3) that during the period from February 22, 1937,through March 10, 1938, the respondent discharged or laid off 11 ofits employees, because they had joined and assisted the Union, therebydiscriminating as to the hire and tenure of their employment anddiscouraging membership in the Union; and (4) that by these andother acts the respondent interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed in Section 7 of the Act.On August 12, 1939; the respondent filed its answer admitting certainallegations of the complaint but denying the allegations of unfairlabor practices.The Independent filed no answer to the complaint.Pursuant to notice duly served on all parties, a hearing was heldat.Belding, Michigan, from August 14 through 21, 1939, before Her-bertWenzel, the Trial Examiner duly designated by the Board.The Board, the Union, and the respondent were represented by coun-sel and participated in the hearing.No one appeared on behalf ofthe Independent.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties.On August 16, 1939, during the course of the hearing, the respond-ent and counsel for the Board entered into a stipulation approvedby the Union but subject to approval of the Board, relating to allega-tions of the complaint that the respondent had engaged in- -unfairlabor practices in violation of Section 8 (1) and (2) of the-Act.The hearing proceeded on the allegations of the. complaint- that therespondent had en ;aged in unfair labor practices in violation of, Sec-tion 8 (3) of the Act.On August 21, 1939, the stipulation was filedin the cause and thereby became a part of the record in the proceed-ings.During the course of the hearing the- Trial Examiner madeseveral rulings on motions and on objections:. to the admission ofevidence..'The names of these employees are : James May, Ennis. McDowell, victor Larson, PaulKelly, Archie Deters, Earl Laundbury, Willis Hart, Adrian Johnson, Aldin Bloom, ArthurSchaarschmidt, and Lila Shinabarger., ' 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn November 22, 1939, the Trial Examiner filed an IntermediateReport in which he found that the respondent, by discharging andrefusing to employ Lila Shinabarger, had engaged in and was engagedin unfair labor practices affecting commerce within the meaning ofSection 8 (3) and Section 2 (6) and (7) of the Act and recommendingthat the respondent cease and desist therefrom, and that by way ofaffirmative action the respondent should offer-to said Lila Shinabargerimmediate and full reinstatement to her former position withoutprejudice to her seniority or other rights and privileges and makewhole the said Lila Shinabarger for any loss of pay she may havesuffered in regard to her hire or tenure of employment by paymentto her of a sum of money equal to that which she would have earnedas wages or salary during the period from the date of such discrim-ination to the date of offer of reinstatement less her net earnings.The Trial Examiner further found that the respondent, by discharg-ing or laying off James May, Ennis McDowell, Victor Larson, PaulKelly, Archie Deters, Earl Laundbury, Willis Hart, Adrian Johnson,Alvin Bloom, and Arthur Schaarschmidt, had not engaged in anyunfair labor practice affecting commerce within the meaning ofSection 8 (3) and Section 2 (6) and (7) of the National Labor Rela-tionsAct.Neither the Union nor the respondent has filed excep-tions to the Intermediate Report.On January 8, 1940, the Board was advised by the Regional Di-rector for the Seventh Region that the respondent had compliedwith the recommendations of the Trial Examiner, set forth above.The Board, therefore, makes no findings nor will it issue any orderrelating to the allegations that the respondent has engaged in unfairlabor practices in violation of Section 8 (3) of the Act.The stipulation hereinabove referred to reads as follows :STIPULATIONWHEREAS, certain testimony has been -adduced at the hearingrelative to specific facts pertaining to the nature of the business,purchase of raw materials, processing, and sales of finishedproduct of Belding Hosiery Mills, Inc., Respondent, upon whichthe National Labor Relations Board may make an appropriatefinding; andWHEREAS, Respondent, Belding Hosiery Mills, Inc., admitsthat it is engaged in inters tate,.commerce within the nTh iiing ofSection 2, Subdivisions 6 and 7 of the Act, and concedes the juris-diction of the Board; andWHEREAS, Respondent,Belding Hosiery Mills, Inc., desires tostipulate to the entering of an appropriate order by the Boardrespecting claimed violations of Section 8 (1) and 8 (2) of theAct, as alleged in the complaint, and desires to continue the hear- BELDING HOSIERY MILLS, INCORPORATED581ing for the testimony and evidence to be adduced relative to theallegations of Section 8 (3) of the Act, upon which the NationalLabor Relations Board may make findings of fact and con-clusions of. law.It is hereby stipulated by and between Belding Hosiery Mills,Inc., by George S. Norcross, its counsel, and Earl R. Cross,attorney for the Seventh Region of the National Labor RelationsBoard, that :1.The American Federation of Hosiery Workers, Branch No.97, affiliated with the C. I. 0., and Belding Union of HosieryWorkers, Local 215, F. I. U. are labor organizations within themeaning of the Act.2.This stipulation covers only the allegations in the complaintrelative to Section 8, Subdivision (1) and Subdivision (2) of theAct, and may be introduced as evidence by filing it with the TrialExaminer, duly designated, and at the hearing, and may bereceived as evidence and in lieu of testimony relative to unfairlabor practices involving Section- 8 (1) and 8 (2) alleged in thecomplaint.3.Upon this stipulation, if approved by the National Labor-Relations Board, an order may forthwith be entered by saidBoard, providing as follows :A. The Respondent, Belding Hosiery Mills, Inc., shall cease-and, desist :(1)From in any manner interfering with, restraining orcoercing its employees in the exercise of their right to selforganization, to form, join or assist labor organizations, to bar-gain collectively with representative of their own choosing, and.to engage in concerted action for the purpose of collective bar-_gaining, -or',other mutual;, aid, or protection.(2) From discouraging membership of its employees inAmeri-can Federation of Hosiery Workers, Branch 97, affiliated withthe C. I. 0., or any other labor organization.(3)From in any manner dominating or interfering with theadministration of the Belding Union of Hosiery Workers, Local215,Federated Industrial Union, or with the formation or-administration of any other labor organization of its employees,contributing material aid or support to said organization; recog-_niziug_or dealing in any, manner with the Belding Union of'Hosiery Workers, Local 215, Federated Industrial Union, or any-group purporting to represent said organization, or forming ormaintaining any groups, or designating 2 any individuals to act8 Appearsas designation in originalstipulation.We will correct this obviouserror in,our order.283031-41-vol.20--38 582DECISIONS OF NATIONALLABOR RELATIONS BOARDas the representative of the employees for the, purposes ofcollective bargaining respecting any of the terms or conditionsof employment.(4) From giving effect to any and all contracts with the Beld-ing Union of Hosiery Workers, Local 215, Federated IndustrialUnion.B. The Respondent will take the following affirmative action :(1)Withdraw and in the future withhold any recognitionfrom the Belding Union of Hosiery Workers, Local No. 215,Federated Industrial Union, or its successor (successor beingdefined as any organization which has taken over the BeldingUnion of Hosiery Workers, Local No. 215, Federated IndustrialUnion) as a representative of its employees, or any of them, forthe purpose of dealing with the Respondent as the representativeof their employees, or any of them, concerning grievances, labordisputes, wages, rates of pay, hours of employment, and otherconditions of employment.(2)Declare the contract between the Respondent and the Beld-ingUnion of Hosiery Workers, Local No. 215, FederatedIndustrial Union, dated February 7, 1939 null and void `and ofno legal effect whatsoever.(3)Post and keep visible in a prominent place in each depart-ment of the plant, for the period of sixty days, immediately ifnot already posted, a copy of this stipulation.4.It is further stipulated and agreed that the provisions ofthis stipulation may be embodied in and become a part of anappropriate order to be entered by the National Relations Board,on the entire record and this stipulation.5.This stipulation, if approved, will limit the issues in thiscase to that portion of the complaint alleging violations ofSection 8, subdivision (3) of the Act upon which the Board willmake an appropriate finding, together with findings on jurisdic-tion.Nothing in this stipulation is to be construed as an admis-sion or waiver of any of the Respondent's rights, under law, inconnection with the remaining' issue at bar involving the allega-tions in the complaint of-violation of Section 8 Subdivision (3).The Respondent waives none of its rights to file exceptions,briefs, or other due process for the purpose of appeal from anyfindings.or order of the Board relative to said section Subdi-vision (3) of the Act.6.It is further stipulated and agreed that the United `StatesCircuit Court of Appeals for the appropriate circuit, may, uponapplication by the National Labor Relations Board,' enter-`1decree enforcing the aforesaid order of the ' Botird, so far ts Jscovered by this stipulation, Respondents hereby expressly,waiv- BELDING 'HOS'IEIRY MILLS, INCORPORATED583-ing their rights to contest the entry of said decree in the UnitedStates Circuit Court of Appeals for the appropriate circuit, andfurther expressly waiving their rights to receive notice of thefiling by the National Labor Relations Board of an applicationfor the entry of such a decree, so far as is covered by thisstipulation.7.It is further stipulated and agreed that this stipulation issubject to the approval of the National Labor Relations Board..On September 22, 1939, the Board issued an order approving theabove stipulation and making it part of the record in this proceeding.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTBelding Hosiery Mills, Inc., aMichigancorporation is engagedin th manufacture,sale,and distribution of ladies' hosiery. It.serves as a processing agent for J. M. Hammerman, Inc., hosieryjobbers at Chicago, Illinois.The raw materials purchased for therespondent are billed directly to J. M. Hammerman,Inc.,which.guarantees the account.The finished products are, with few excep-tions, sold on a prepaid basis to J. M. Hammerman, Inc.During the year 1939 the respondent purchased approximately.108,000 pounds of silk and 12,000 pounds of cotton at a purchaseprice of approximately$300,000.During the same year it purchased.dye chemicals at a purchase price of approximately$32,000.Vir-tually all of these products were obtained from sources outside the..State of Michigan.During the same year sales amounted to approxi-mately $800,000, all but $1,900 of which represented items shipped.outside the State of Michigan.The respondent admits that it isengaged in commerce within the meaning of the Act.We find that the above-described operations constitute a continuousflow of trade,traffic, and commerce among the several States-II.THE ORGANIZATIONS INVOLVEDThe, American Federation of Hosiery Workers,. Branch No. 97,-is a. labor organization, affiliated with the Congress of Industrialmembership all employees of therespondent, excluding clerical and supervisory employees.The Belding Union of Hosiery Workers,. Local No. 215, FederatedIndustrial Union, is a labor organization admitting to membershipemployees of the respondent and apparently excluding'clerical andsupervisory eniproyees. 584DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERUpon the basis of the above findings of fact, stipulation,and thenentire record in the case,and pursuant to Section 10 (c) of theNational Labor RelationsAct, theNational Labor Relations Boardhereby orders that Belding HosieryMills,Inc., its officers,successors,,and assigns,shall:1.Cease and desist from :(a) In any manner interfering with, restraining or coercing itsemployees in the exercise of their right to self organization,to form,join or assist labor organizations,to bargaincollectively with repre-sentative of their own choosing,and to engage in concerted actionfor the purpose of collectivebargaining,or other mutualaid orprotection.(b)Discouragingmembership of its employees in American Fed-eration of Hosiery Workers, Branch 97, affiliated with the C. I. 0.,or any other labor organization.(c) In any manner dominating or interfering with tlie`adninistra-tion of the Belding Union of Hosiery Workers, Local 215,FederatedIndustrialUnion,or with the formation or administration of anyother labor organization of its employees,contributing material aidor support to said organization;recognizing or dealing in any man-ner with the Belding Union of HosieryWorkers,Local 215, Fed-erated Industrial Union, or any group purporting to represent saidorganization,or forming or maintaining any groups,or designatingany individuals to act as the representative of the employees for thepurposes of collective bargaining respecting any of the terms orconditions of employment.(d)Giving effect to any and all contracts with the Belding Unionof Hosiery Workers, Local 215, Federated Industrial Union.2.Take the following affirmative action which will effectuate thepolicies of the Act :(a)Withdraw and in the future withhold any recognition fromthe Belding Union of Hosiery Workers, Local No. 215, FederatedIndustrialUnion, or its successor(successor being defined as anyorganization which has taken over the Belding Union of HosieryWorkers, Local No. 215, Federated Industrial Union)as a represent-ative of its employees,or any of them,for the purpose of dealingwith the Respondent as the representative of their employees, orany of them,concerning grievances,labor'disputes, 'ages, rates ofpay, hours of employment,and other conditions of employment.(b)Declare the contract between the Respondent and the BeldingUnion of Hosiery Workers, Local No. 215,Federated IndustrialUnion, dated February 7, 1939 null and void and of no legal effectwhatsoever.